DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "a concrete products forming machine" in line 6 as well as line 7.  It is unclear whether the concrete products forming machine in line 6 and line 7 are separate and distinct units or are the same unit.  For examination purposes, the concrete products forming machine in line 7 is interpreted to be the machine referenced in line 6.  Examiner recommends changing "a concrete products forming machine" in line 7 to read “the concrete products forming machine”.
Claims 15-17 are rejected for dependency on claim 14.
Claim 16 recites the limitation "the moving steps" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear “the moving steps” refer only to the steps of “moving the first mold cassette…” and “moving a first mold out…” in lines 5 and 7 of claim 14; or refer to all the steps recited in claim 14 (e.g. all the steps amount to ‘moving’); or are separate and distinct “moving steps”.  For examination purposes, “the moving steps” are interpreted as the steps of “moving the first mold cassette…” and “moving a first mold out…” in lines 5 and 7 of claim 14.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 9-12 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Sekiguchi (US 6,499,985 B1), in view of Fiorentini (US 4,737,091).

mounting first and second mold assemblies (5, 5’) along a carriage assembly (mold box feed line 1); and 
10moving the first and second mold assemblies (5, 5’) along a mold transfer path (path portion 6) between a retracted position spaced from the concrete products forming machine (machine body 2) and respective first and second positions adjacent the concrete products machine to thereby present the first and second mold assemblies one at a time to the loading position intersecting the mold-receiving path (as shown in Figures 1-12; col. 6, lines 49-67).
Sekiguchi teaches all the elements of claim 1 as discussed above but does not teach mounting the first and second mold assemblies within respective cassette assemblies in spaced relation to one another along the carriage assembly.
Fiorentini teaches a method for moving molds to a loading position (as shown in Figure 1) adjacent a products forming machine (15) using a mold transfer assembly (Figures 1-2), comprising mounting first and second mold assemblies (28) within first and second mold cassette assemblies in spaced relation to one another (frame 27) along a carriage assembly (plurality of carriage 10); and moving the first and second mold cassette assemblies along a mold transfer path (track 11) between a retracted portion spaced apart from the products forming machine (15) and positions adjacent the products forming machine (col. 4, lines 42-60).  As Fiorentini is directed to exchanging molds, it would have been obvious for one of ordinary 
Regarding claim 2, Sekiguchi, as modified by Fiorentini, further teaches the step of demounting one of the first and second mold assemblies (col. 9, lines 30-51 of Sekiguchi) at the loading position and installing it within the mold receiving cavity of the concrete products forming machine (col. 9, line 65 – col. 10, line 16 of Sekiguchi).
Regarding claim 3, Sekiguchi, as modified by Fiorentini, further teaches the step of moving the first and second mold cassette assemblies includes moving the mold cassette assemblies perpendicular to the mold-receiving path (arrows in Figure 1 of Sekiguchi; Figure 1 of Fiorentini).
Regarding claim 4, Sekiguchi, as modified by Fiorentini, further teaches the step of receiving at a respective first 25or second cassette assembly the demounted one of the first and second mold assemblies from the concrete products forming machine along the mold-receiving 
Regarding claim 5, Sekiguchi, as modified by Fiorentini, further teaches after the step of moving the 30respective first or second cassette assembly along the mold transfer path out from the loading position, moving the other of the first and second mold assemblies to the loading position and demounting the other of the first and second mold assemblies at the loading position and installing it within the mold receiving cavity of the concrete products forming machine (arrows in Figure 1, cols. 9, lines 45-52 of Sekiguchi).
Regarding claim 7, Sekiguchi, as modified by Fiorentini, further teaches the step of moving the first and second mold cassette assemblies along an overhead track (monorail 11 in Figure 1 of Fiorentini) between the retracted position spaced from the concrete products forming machine and the respective first and second positions adjacent the concrete products machine.
Regarding claim 9, Sekiguchi, as modified by Fiorentini, teaches a method for moving a plurality of mold assemblies (5, 5’ in Figure 1 of Sekiguchi) to a loading position 15adjacent a concrete products forming machine (machine body 2) for selective installation of one of the plurality of mold assemblies along a mold-receiving path (feed path portion 8) into the concrete products forming machine, the method including: 
mounting first and second mold assemblies (28 in Figures 1-2 of Fiorentini) in common to a carriage assembly (plurality of carriage 10); 
driving the carriage assembly along an overhead track (monorail 11 in Figure 1 of Fiorentini) via a drive motor (electric motor 22, col. 4, lines 5-12) so that the first 20and second 
detecting positional movement of the carriage (col. 4, lines 13-18 of Fiorentini; conductors also serve the purpose of transmitting and receiving control signals from a peripheral logic unit) along the track and operating said drive 25motor in response to said detected positional movement (col. 5 line 64-67 of Fiorentini; when a carriage approaches the discharging station, a sensor detects its position…and a signal is transmitted to the peripheral control unit, to prate and to stop the carriage in the desired position).
Regarding claim 10, Sekiguchi, as modified by Fiorentini, teaches all the elements of claim 9 as discussed above and further teaches mounting first and second mold assemblies (28 in Figures 1-2 of Fiorentini) within respective first and second mold cassette assemblies (frame 27 in Figure 2 of Fiorentini); and 30mounting the first and second mold cassette assemblies in spaced relation to one another along the carriage assembly (plurality of carriage 10).
Regarding claim 11, Sekiguchi, as modified by Fiorentini, teaches all the elements of claim 10 as discussed above and further teaches the step of providing on each of the first and second mold cassette assemblies a hanger (19 in Figures 2-3 of Fiorentini) having a pair of spaced, lower hanger shelves (opposing frame 27) U.S. PATENT APPLICATIONPAGE 12 SIPL Do. No. 2872-0248with an opening therebetween and receiving the first and second mold assembly (28) between the lower hanger shelves.

Regarding claim 14, Sekiguchi, as modified by Fiorentini, teaches a method for exchanging molds in a concrete products forming machine (machine body 2 in Figures 1-12 of Sekiguchi) using a 15mold transfer assembly (Figure 1 of Fiorentini) of a type having a track (monorail 11) running on a mold-transfer path along which is mounted a carriage assembly (plurality of carriage 10) coupled to first and second spaced mold cassette assemblies (28), the method comprising: 
moving the first mold cassette assembly (carriage 10 as disclosed of Fiorentini) along the mold-transfer path to a mold receiving position adjacent a concrete products forming machine (as shown in Figure 1 of Sekiguchi); 
20moving a first mold out of a concrete products forming machine along a mold-transfer path perpendicular to the mold-transfer path of the first mold cassette assembly to a mold- receiving position (arrow in Figure 1, cols. 9, lines 45-52 of Sekiguchi); 

after mounting the first mold, moving the first mold cassette assembly along the mold-25transfer path out of the mold-receiving position and moving a second mold cassette assembly and pre-mounted second mold along the mold-transfer path to the mold-receiving position (arrow in Figure 1, cols. 9, lines 45-52 of Sekiguchi); and 
demounting the second mold from the second mold cassette assembly (carriage 10 as disclosed of Fiorentini) and moving the second mold along the mold-transfer path to the concrete products forming machine (arrows in Figure 1, cols. 9, lines 45-52 of Sekiguchi).
Regarding claim 15, Sekiguchi, as modified by Fiorentini, teaches all the elements of claim 14 as discussed above and further teaches the step of moving the first and second mold cassette assemblies in common along the mold-transfer path a fixed distance from one another (col. 4, lines 42-45; col. 5, lines 42-55; col. 6, lines 33-38 of Fiorentini).
Regarding claim 16, Sekiguchi, as modified by Fiorentini, teaches all the elements of claim 14 as discussed above and further teaches the step of implementing the moving steps under automated computer control responsive to computer instructions implementing a mold change command (col. 4, lines 13-18 of Fiorentini; conductors also serve the purpose of transmitting and receiving control signals from a peripheral logic unit; col. 5 line 64-67 of Fiorentini; when a carriage approaches the discharging station, a sensor detects its position…and a signal is transmitted to the peripheral control unit, to prate and to stop the carriage in the desired position; col. 6, lines 41-49; removal or replacement of the mold…can be done fully automatically).
the frame 27 of each carriage is pivoted, at 40, on a horizontal axis…whenever it is desired or necessary to slope said frame sideways) in a same direction as the mold-transfer path during the mounting step.

Claims 6, 8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Sekiguchi, in view of Fiorentini, as applied to claims 1, 7 and 11 above, and further in view of Auer (US 4,025,265).
Regarding claim 6, Sekiguchi, as modified by Fiorentini, teaches all the elements of claim 1 as discussed above but does not teach the step of moving the first and second mold cassette assemblies in common and in fixed relation to one another during movement between the retracted position and the first and second positions.  However, it is submitted provided exchangeable molds in fixed relation to one another is well known and conventional in the art.
In support, Auer teaches a concrete products forming machine (as shown in the Figures; col. 1, lines 39-41) comprising exchangeable molds (15 in Figures 1-5; col. 7, lines 15-18).  Auer further discloses a first and second exchangeable mold (15) movable in fixed relation to one another along a mold transfer path (col. 1, lines 61-63).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Sekiguchi/Fiorentini to move the first and second mold cassette assemblies in 
Regarding claim 8, Sekiguchi, as modified by Fiorentini and Auer, teaches all the elements of claim 7 as discussed above and further teaches the step of coupling a mold transfer carriage (clamping mechanism 8 in Figure 5 of Auer) to the overhead track (track 25 in Figure 7 of Auer; monorail 11 in Figure 1 of Fiorentini) and coupling the first and second mold cassette assemblies (frames 27 in Figures 2-3 of Fiorentini) in fixed relation to one another to the mold transfer carriage.
Regarding claim 13, Sekiguchi, as modified by Fiorentini and Auer, teaches all the elements of claim 11 as discussed and further teaches the lower hanger shelves include mold alignment dowels (equated to pivots 29 in Figures 2-5 of Fiorentini; vise means 7 in Figure 1 of Auer), the method further including receiving the mold alignment dowels within apertures formed in the mounted mold assemblies (implicit from Figures 2-5 of Fiorentini; col. 4, lines 25-28 of Auer).  While neither Sekiguchi nor Auer disclose the mold alignment dowels and respective apertures are formed in undersides of the mounted mold assemblies, absent as showing of unexpected results, one of ordinary skill in the art would have found it obvious to position said mold alignment dowels and apertures in the undersides of the mounted mold assemblies as a matter of design choice for the same purpose of securing the mold assemblies to the lower hanger shelves.  As disclosed by Fiorentini, the hangers (frames 27 in Figures 2-5 of Fiorentini) are attached to the overhead track at the upper end; hence, one of ordinary skill in .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Rondeau (US 6,530,769 B1) discloses an automated mold changing system for concrete molding machines using a carriage.
Toki (JPH11192521A) discloses a die changing device comprising moving fixed dies in common.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Virak Nguon whose telephone number is (571)272-4196.  The examiner can normally be reached on Monday-Thursday (and alternate Fridays) 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/V.N./Examiner, Art Unit 1741                                                                                                                                                                                                        5/19/2021

/JACOB T MINSKEY/Primary Examiner, Art Unit 1748